             Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 1 of 6



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




  UNITED STATES OF AMERICA,

        v.
                                                      Crim. No. 19-458 (ADC)
  RAMÓN A. JULBE-ROSA,

        Defendant.



                                 OPINION AND ORDER

      Before the Court is defendant Ramón A. Julbe-Rosa’s Motion to Dismiss the Indictment

or for Severance. ECF No. 54. The government filed a brief in opposition. ECF No. 62. For the

following reasons, defendant’s motion is DENIED.

      Defendant faces a 17-count indictment. ECF No. 3. He separates the charges into three

groupings: counts 1 through 6 involve the Social Security Administration (SSA), Medicare

Program, and Department of Veterans Affairs (VA); counts 7 through 15 involve the Food and

Drug Administration (FDA); and counts 16 and 17 involve the Small Business Administration

(SBA) and the Federal Emergency Management Agency (FEMA). ECF No. 54 at 1-2. Defendant

argues that the FDA counts (Counts 7-15) are improperly joined under Rule 8 of the Federal
            Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 2 of 6

Crim. No. 19-458 (ADC)                                                                                   Page 2


        Rules of Criminal Procedure and, even if properly joined, must nonetheless be severed

under Rule 14. 1 Id. at 7.

        Rule 8 permits an indictment to “charge a defendant in separate counts with 2 or more

offenses if the offenses charged … are of the same or similar character, or are based on the same

act or transaction, or are connected with or constitute parts of a common scheme or plan.” Fed.

R. Crim. P. 8(a). “This provision is generously construed in favor of joinder.” U.S. v. Meléndez,

301 F.3d 27, 35 (1st Cir. 2002) (citation and internal quotation marks omitted).

        Defendant argues that the FDA charges are not sufficiently similar to warrant joinder

with the other counts in the indictment. Under a Rule 8(a) analysis, “‘[s]imilar’ does not mean

‘identical,’” and similarity is assessed by a court “in terms of how the government saw its case

at the time of indictment.” Id. (citation omitted). Allegations that a defendant engaged in a

common scheme or plan are often used to join false statement and fraud counts, particularly

where “the failure to report may help conceal the fraud.” U.S. v. Randazzo, 80 F.3d 623, 627 (1st

Cir. 1996). See U.S. v. Sabean, 885 F.3d 27, 43 (1st Cir. 2018). In making this determination, courts

may “take into account factors such as ‘whether the charges are laid under the same statute,

whether they involve similar victims, locations, or modes of operation, and the time frame in

which the charged conduct occurred.’” Sabean, 885 F.3d at 42 (quoting U.S. v. Taylor, 54 F.3d 967,

973 (1st Cir. 1995)). In addition, “relatedness of offenses can be established by demonstrating


1Defendant limits his misjoinder and severance challenges to the joinder of the FDA counts with the others in the
indictment, rather than joinder of each of the three groupings with each other. ECF No. 54 at 7. In other words, the
Court understands his motion to be requesting two separate trials, not three.
           Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 3 of 6

Crim. No. 19-458 (ADC)                                                                       Page 3


that essentially the same facts must be shown for each of the consolidated crimes.” U.S. v.

O’Connell, 703 F.2d 645, 648 (1st Cir. 1983) (citation and internal quotation marks omitted). See

U.S. v Richardson, 515 F.3d 74, 82 (1st Cir. 2008) (collecting cases); see also U.S. v. Dominguez, 226

F.3d 1235, 1239 (11th Cir. 2000) (“Regardless of whether both sets of charges involve the

presentation of the same evidence, the fact that one illegal activity provides the impetus for the

other illegal activity is sufficient to constitute a common scheme for joinder purposes.”).

       Counts 1-6 involve defendant’s receipt of certain federal benefits under the SSA, VA, and

Medicare Program. ECF No. 3 at 8-13. These counts turn on defendant’s employment,

employability, and/or income status from 2012 through the date of the indictment. The counts

are brought under 18 U.S.C. §§ 641 (theft of government property); 1001(a)(2) (false statement

or representation made to a department or agency of the U.S. government); 1347 (health care

fraud); and 42 U.S.C. § 408 (false statements or representation, or concealment or failure to

disclose event to SSA).

       Counts 7-15 allege defendant owned and operated a business that sold upwards of

$341,242 worth of health and nutrition products in interstate commerce. ECF No. 3 at 13-16. The

indictment alleges these sales began around August 19, 2013 and continued through the date of

the indictment. The indictment alleges defendant did not comply with FDA marketing, labeling,

and drug approval processes. The counts are brought under 21 U.S.C. §§ 331(d) and 333(a)(2)

(introduction into interstate commerce of unapproved new drugs).
          Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 4 of 6

Crim. No. 19-458 (ADC)                                                                 Page 4


       Counts 16 and 17 allege defendant received through fraud and false statements SBA and

FEMA disaster recovery benefits to repair his primary residence after the passage of Hurricane

María in September 2017. ECF No. 3 16-18 Specifically, the counts allege defendant knowingly

provided an address to the SBA and FEMA that was not his primary residence at the time of the

hurricane. The counts are brought under 18 U.S.C. §§ 1040 (fraud in connection with major

disaster or emergency benefits); 1001(a) (false statement or representation made to a department

or agency of the U.S.).

       The similarities of these 17 counts are evident in the timeframes and types of offenses

alleged—fraud, concealment, and false statements to federal entities—with several counts

falling under the same statutes. Defendant’s alleged modus operandi of concealing information

from various government entities may have helped sustain and expand his artifice for the seven-

year period alleged. His false employment and income statements on his SSA and VA benefit

applications and recertifications may have helped conceal his alleged FDA violations. Likewise,

the business at the heart of the FDA counts needed to remain hidden from the SSA, VA, and

Medicare Program to sustain his fraud against those entities. Defendant’s falsification of his

address to the SBA and FEMA, according to the government’s theory of the case, constitutes

another flex of defendant’s MO to defraud and conceal his personally identifying information

in pursuit of undeserved federal benefits. Likewise, the SBA and FEMA counts could be

supported with some of the same evidence as the other counts, namely applications submitted

by defendant to other government entities that identify his primary residence during the same
              Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 5 of 6

Crim. No. 19-458 (ADC)                                                                      Page 5


period. Cf. O’Connell, 703 F.2d at 648 (upholding joinder of counts where “the facts necessary to

show guilt on the stolen goods charges made up an important subset of those needed to show

guilt on the perjury charge”). The Court concludes the counts are properly joined under Rule 8.

       However, even if properly joined, a “court may order separate trials of counts … or

provide any other relief that justice requires,” “[i]f the joinder of offenses … appears to prejudice

a defendant.” Fed. R. Crim. P. 14(a). Courts have identified three categories of prejudice that

“may result from trying a defendant for several offenses during the same trial.” Richardson, 515

F.3d at 81.

       (1) the defendant may become embarrassed or confounded in presenting separate
       defenses; (2) proof that defendant is guilty of one offense may be used to convict
       him of a second offense, even though such proof would be inadmissible in a
       second trial for the second offense; and (3) a defendant may wish to testify in his
       own behalf on one of the offenses but not another, forcing him to choose the
       unwanted alternative of testifying as to both or testifying as to neither.

Id. (citation and internal quotation marks omitted).

       Here, defendant asserts he will be prejudiced under the second theory. Defendant argues

that the accumulation of evidence could influence the jury to draw inferences of defendant’s

bad character to fill in the blanks in the government’s case, namely as to the specific intent

element of the FDA charges. ECF No. 54 at 9-10. He suggests the sole means of remedying this

risk of prejudice is through severance. Id. at 10.

       The Court is not persuaded. Defendant’s argument is cursory and alleges little more than

“garden variety prejudice.” “Garden variety prejudice … will not, in and of itself, warrant
           Case 3:19-cr-00458-ADC Document 91 Filed 07/30/21 Page 6 of 6

Crim. No. 19-458 (ADC)                                                                     Page 6


severance.” Richardson, 515 F.3d at 81. “A district court should only order severance if there is a

serious risk that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.” U.S. v. Azor, 881

F.3d 1, 12 (1st Cir. 2017) (citation and internal quotation marks omitted). Here, defendant

essentially argues that juries cannot be trusted, stating, “The juries [sic] state of mind even

unconscious cannot be controlled when the government piles up all kind [sic] of criminal

violations a defendant may have committed of diverse nature in a single indictment.” ECF No.

54 at 10. The Court declines to adopt a baseline assumption of jury dysfunction. There is no

indication here that an instruction advising “the jury to consider the evidence separately as to

each count” will not adequately safeguard against the potential of prejudicial evidentiary

spillover alleged. See Richardson, 515 F.3d at 83 (citing U.S. v. Baltas, 236 F.3d 27, 34 (1st Cir.

2001)). Accordingly, defendant’s request for relief under rule 14(a) is also denied.

       Defendant’s motion to dismiss or for severance is DENIED. ECF No. 54.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 30th day of July, 2021.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
